DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment(s) filed 02/03/2021 and 02/05/2021 has been entered.  Claims 1-4, 6-14, and 16-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-4, 6-14, and 16-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 1 of amendment filed 02/05/2021 has status reciting “Currently Amended” yet no amendment is found.  In the prior amendment 02/03/2021 Claim 1 shows amendments.  Therefor it is not clear what the amendment encompasses.  Presumably Claim 1 should be the amended claim of the amendment from 02/03/2021.  However, it is unclear what the amendment encompasses.    The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. See 37 CFR 1.121 Manner of making amendments, II. MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20100155096 A1) in view of Juvonen et al. (US 3965799 A) and further in view of Matsuda et al. (US 20170001293 A1).
Regarding claims 1, 21, and 24, Morrison discloses a percussion apparatus (10), including: - a body (12) comprising a piston cylinder (14), - a striking piston (20) mounted so as to be displaced alternately inside the piston cylinder (14), and arranged to strike a tool ([0029], figs. 1-5), - at least one guide bearing comprising a guide surface (24) configured to guide the striking piston (20) during displacements of the striking piston in the piston cylinder (14), a functional clearance (G) being provided between the guide surface (24) and the striking piston (20, [0037]), 
- a high pressure fluid supply circuit and a low pressure circuit characterized in that the at least one guide bearing includes a centering device configured to center the striking piston in the piston cylinder (14), the centering device [0030, 0042-0046] comprising: 
- a plurality of centering chambers (76) formed in the guide surface of the at least one guide bearing and distributed around the striking piston (20), each centering chamber (76) being fluidly connected to the high pressure fluid supply circuit wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder ([0046], fig. 7), and 

Morrison fails to explicitly disclose having a plurality of discharge grooves, the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to the low pressure circuit wherein the centering chambers are configured to be separately supplied with high pressure fluid wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder.
Juvonen et al. teaches having a guide bearing (3) with a plurality of discharge grooves (11/18/20/21), the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around a striking piston (2) and respectively on either side of centering chambers (11/21/19, surrounds the piston) and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to a low pressure circuit wherein each of the 
Matsuda et al. teaches having a plurality of discharge grooves (112/113/114), the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around a striking piston (2) and respectively on either side of centering chambers (figs. 1-5) and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to a low pressure circuit and having the centering chambers configured to be separately supplied with high pressure fluid ([0067-0075], figs. 1-2) and Matsuda et al. teaches a centering device (114) includes a plurality of connection channels (112) each provided with a flow rate control member (210) that can supply constant supply flow rate, each connection channel fluidly connecting the high pressure fluid supply circuit to a respective centering chamber [0070-0108].
Given the teachings of Morrison to have a discharge groove for aiding in centering and driving a piston, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Regarding claims 2-4, 7, 10-11, and 17, Morrison discloses the centering chambers (18) are evenly distributed around the striking piston, aligned on a same circumference of the guide surface, the centering chambers are aligned on a same circumference of the guide surface, the centering device is configured to supply each centering chamber with a substantially constant supply flow rate, wherein the centering device includes a plurality of discharge channels, each discharge channel fluidly connecting the low pressure circuit to a respective discharge groove and at least two guide bearings (22/24) axially offset with respect to one another, 
Regarding claims 6, 12-14, and 16, Matsuda et al. teaches a flow rate control member (210) that can supply constant supply flow rate, each connection channel fluidly connecting the high pressure fluid supply circuit to a respective centering chamber wherein each flow rate control member is a calibrated orifice [0070-0108] and Juvonen et al. teaches a centering device (3) includes a plurality of connection channels (11/18/20/21/26) each provided with a flow rate control member (5), each connection channel fluidly connecting the high pressure fluid supply circuit to a respective centering chamber wherein each flow rate control member is a calibrated orifice (col. 4, lines 1-67, fig. 1).
Regarding claims 8-6 and 18-20, Morrison discloses a control distributor (16) configured to control an alternating movement of the striking piston inside the piston cylinder alternately following a strike stroke and a return stroke, wherein the striking piston ([0030, 0042-0046], figs. 1-7) wherein the centering device includes a plurality of discharge channels, each discharge channel fluidly connecting the low pressure circuit to a respective discharge groove and at least two guide bearings (22/24) axially 
Regarding claims 22-23, and 25, Matsuda et al. teaches each centering chamber has a height, considered in an axial direction of the striking piston, smaller than 30% of the height of the respective guide bearing, wherein each centering chamber extends over an angular sector smaller than 30 degrees and wherein each centering chamber includes a bottom surface which is outwardly radially shifted with respect to the respective guide surface (fig. 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph applied in the prior rejection of record for any teaching or matter 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731